DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Steiner et al. (US 2016/0361958) discloses a tire pressure monitoring sensor (fig. 1; page 2, [0023]), the TPM sensor (fig. 1) comprising: a pressure sensing device that is configured to sense pressure information of a tire (page 2, [0023-0024]) but fails to explicitly disclose a control circuit that is coupled to the pressure sensing device, the transmitter circuit, and the receiver circuit, the control circuit being configured to transmit first messages directly to the other sensors via the transmission buffer and transmitter circuit, and directly receive second messages from the other sensors via the receiver circuit; wherein the TPM sensor is configured to operate as a teacher sensor to the other sensors, and wherein the first messages sent by the TPM sensor to the other sensors include first validity information that ensure that an incorrect transmission protocol is not selected or utilized by the other sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                            
                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steiner et al. (US 2016/0361958) discloses tire monitoring system and method.
Desai et al. (US 2009/0121858) discloses adaptive switching receiver slice level.

Ghabra et al. (US 2003/0164033) discloses system and method………immobilization.
Scheibenzuber et al. (US 2019/0248193) discloses configuration….. sensor.
Guenkova-Luy et al. (US 2014/0005880) discloses telematics system.
Hassani et al. (US 2019/0084359) discloses systems….localization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
November 10, 2021

                                                                               /DANIEL PREVIL/                                                                               Primary Examiner, Art Unit 2684